Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received (an election of the claims following a restriction requirement) on December 08, 2020, wherein claims 1-3, 6-10, 12-13, 16-17, and 19-20 are currently pending.  Claims 22-23, 28-39, and 31-32 are withdrawn claims (although Applicant did not submit the required listing of the claims indicating as such).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-10, 12-13, 16-17, and 19-20 in the reply filed on December 08, 2020 is acknowledged.


Claim Objections
No listing of claims were presented pursuant to the restriction requirement.  Applicant is required to submit a listing of the claims in response to the restriction requirement (and all other responses) after making an election.  The Applicant is also required to properly designate the claims with proper status identifiers (for example, as “withdrawn,” “cancelled,” etc.,). See MPEP §714(II)(C)(A) and 37 C.F.R. 1.121.   For examination purposes examiner will assume the non-elected claims to be withdrawn, however Applicant is required to submit a proper listing of claim in the next response with clearly marked status identifiers.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing/obtaining/receiving information/data (from a place/storage where data is kept/stored), data analysis and manipulation (some using mathematical concepts in the core steps) to determine more data (the analysis does not require computer/processors/etc., for example, note that superimposing building components (done by interior draftsman (historical procedures)/designers/architects/artists/etc., by hand and can be done using transparent superimposing sheets – something that has been done during even pre-computing era; also note that that blueprints (current and historical uses) can be done by (was done historically and still is done this way) hand/manually using semi-transparent paper where blueprints were put on the environmental land so decisions could be made on what design/architecture could be placed on that land before any construction/etc., began (where all this is well-known history and even used today – see also the Map overlays used (pre-computing era and currently) by urban architects, planners and geographers)); where the computer is just used as an extra-solution or post-solution activity to do what was and can be done manually), and providing/displaying this determined data (for example, as claimed, for recording and storing purposes).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis and manipulation and manipulating/refining/etc., the data to generate more data (fundamental 
The limitations of storing records regarding a building component project; rendering a view including a view of a building component superimposed over a view of a surrounding physical environment; and data specific to the installation project; identifying a system user; and configuring the data that is part of the view rendered by the image generation system according to the identified user; recording and storing in the database a set of physical dimensions of the surrounding physical environment; and recording and storing product selections made by a customer in the database, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, Pages 9 and 15 [general-purpose/generic computers and computing components/devices – for example as stated “but not limited to, a computer 942, which can include an output such as a video screen 944, and input devices such as a keyboard 946, a mouse 948 and the like. The viewing device can also take the form of a tablet device 932 which can include components such as a touch screen 934, an interface device such as a pen 936, and other components. The viewing device can also take the form of a smart phone 922 or other mobile computing device, which can include components such as a touch screen 924, a camera, a microphone, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further narrow and recite limitations geared towards accessing/obtaining/receiving information/data, data analysis and manipulation (some using mathematical concepts in the core steps) to determine more data, and providing/displaying this determined data (some even just for recording and storing purposes).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis and manipulation and manipulating/refining/etc., the data to generate more data (fundamental economic activities and holistically organizing human activities); and further geared towards mathematical relationships.  
The limitations of (claim 2) wherein the view rendered by the image generation system is a virtual reality environment, mixed reality environment or augmented reality environment; (claim 3) wherein the view rendered by the image generation system includes a visible palette of options related to the building component; (claim 6) wherein the system is configured to record and store data forming an image of the surrounding physical environment in the database;  (claim 7) wherein existing building components within the surrounding physical environment are designated for replacement or for retention; (claim 8) wherein a build completion state of the building component is recorded and stored in the database; (claim 9) wherein the data specific to the installation project changes based on the build completion state of the building component; (claim 10) wherein the image generation system is configured to render a customer view comprising; a first view of a building component superimposed over a view of a surrounding physical environment; and a first set of data specific to the installation project; the image generation system further configured to render a company representative view comprising: a second view of a building component superimposed over a view of a surrounding physical 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “databases,” “networks,” “graphical user interfaces (GUIs),” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, Pages 9 and 15 [general-purpose/generic computers and computing components/devices – for example as stated “but not limited to, a computer 942, which can include an output such as a video screen 944, and input devices such as a keyboard 946, a mouse 948 and the like. The viewing device can also take the form of a tablet device 932 which can include components such as a touch screen 934, an interface device such as a pen 936, and other components. The viewing device can also take the form of a smart phone 922 or other mobile computing device, which can include components such as a touch screen 924, a camera, a microphone, speakers and the like”], Pages 17-19 [general-purpose/generic computers, processor, computing devices/components, etc., - also states “can be” used and not necessary to the concepts/ideas]) and/or the specification of Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-10, 12-13, 16-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowsher (US 2010/0064596).
As per claim 1, Bowsher discloses a building component project management system comprising:
a database configured to store records regarding a building component project; an image generation system, configured to render a view including a view of a building component superimposed over a view of a surrounding physical environment (¶¶ 0010 [building structures…home], 0019-0022 [CAD…design proposed projects and structures…images…images that depict the appearance of a simulated structure in a video-derived image of the actual environment…provide for access to information about the image elements from a database…linking the information with the images of the products as they are manipulated or moved over the background image of the actual environment…digital image processing, more particularly, to a method and apparatus for producing a computer generated display that permits visualization of changes to the exterior or interior of any building structures…visualization of changes to a building or structure, particularly to the exterior and 
data specific to the installation project (¶¶ 0106-0110 [installing], 0128-0131, 0137);
a user identification system configured to identify a system user; configure the data that is part of the view rendered by the image generation system according to the identified user (¶¶ 0042-0044 [customer satisfaction…user-selected…custom coordinated…adopted by consumer…goal of a designer (many users of the system)], 0105-0115 [image…rooms, building structures, landscapes, and similar objects…environmental structures, products…design advisor…buyer]); and
the system configured to record and store in the database a set of physical dimensions of the surrounding physical environment (¶¶ 0100-0115, 0135-0139 [size…measuring height and width, etc.,… Measurements…taken of environments that these objects will be used in, for example, a room in a home, office, commercial or industrial space…measurement of these spaces…measured points…scale]); and 
the system configured to record and store product selections made by a customer in the database (¶¶ 0023 [record and store], 0105-0112 [(customers/clients/home owners/etc.,)…user can 
Although Bowsher discloses all of Applicant’s above limitations, Bowsher discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Bowsher to show Applicant’s claimed concept as each of those embodiments are taught by Bowsher itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Bowsher itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Bowsher discloses the building component project management system of claim 1, wherein the view rendered by the image generation system is a virtual reality environment, mixed reality environment or augmented reality environment (¶¶ 0122 [virtual reality], 0022-0025 [discusss augmented reality and mixed realty concepts, for example “a user can visualize how various actual products would look when applied to a fixed digital photographic image of the interior or exterior of a real home or other building.  A user can access numerous images of interior and exterior home products from actual manufacturers, as well as landscaping and horticultural products, in an interactive CD-ROM database.  Furthermore, a user can select a specific area of the fixed background image of an interior or exterior of a home or other building and to visualize changes to only that specific area by dragging or 
Although Bowsher discloses all of Applicant’s above limitations, Bowsher discloses some of them in various separate embodiments or separate sections (background of the invention and discussion about other prior art within Bowsher). However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Bowsher to show Applicant’s claimed concept as each of those embodiments are taught by Bowsher itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Bowsher itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Bowsher discloses the building component project management system of claim 1, wherein the view rendered by the image generation system includes a visible palette of options related to the building component (¶¶ 0022-0025, 0043-0044, 0074-0077 [user’s design goals…style goals…aspect of the invention allow a user to choose…a user can choose…user can adjust (from a visible palette of options)…making option suggestions], 0102-0104 [provide the user with a number of options]).
As per claim 6, Bowsher discloses the building component project management system of claim 1, wherein the system is configured to record and store data forming an image of the surrounding physical environment in the database (¶¶ 0020-0025, 0043-0044, 0066-0070, 0130-0133).
claim 7, Bowsher discloses the building component project management system of claim 6, wherein existing building components within the surrounding physical environment are designated for replacement or for retention (¶¶ 0043-0044, 0066-0070, 0100-0115, 0130-0135, 0143).
As per claim 8, Bowsher discloses the building component project management system of claim 1, wherein a build completion state of the building component is recorded and stored in the database (¶¶ 0038-0040, 0101-0107 [estimated of the time…for carrying out…finished state…time estimates], 0139-0145 [partial assembly…documented]).
As per claim 9, Bowsher discloses the building component project management system of claim 8, wherein the data specific to the installation project changes based on the build completion state of the building component (¶¶ 0038-0040, 0101-0107 [estimated of the time…for carrying out…finished state…time estimates], 0139-0145 [partial assembly…documented]).
As per claim 10, Bowsher discloses the building component project management system of claim 9, wherein the image generation system is configured to render a customer view comprising a first view of a building component superimposed over a view of a surrounding physical environment; and a first set of data specific to the installation project; the image generation system further configured to render a company representative view comprising a second view of a building component superimposed over a view of a surrounding physical environment; and a second set of data specific to the installation project (¶¶ 0010 [building structures…home], 0019-0022 [CAD…design proposed projects and structures…images…images that depict the appearance of a simulated structure in a video-derived image of the actual environment…provide for access to information about the image elements from a database…linking the information with the images of the products as they are manipulated or moved over the background image of the actual environment…digital image processing, more particularly, to a method and apparatus for producing a computer generated display that permits visualization of changes to the exterior or interior of any building structures…visualization of changes to a building or structure, 
As per claim 12, Bowsher discloses the building component project management system of claim 1, wherein the user identification system is configured to identify a system user by role (¶¶ 0010-0033 [designer…owners], 0042-0044 [customer satisfaction…user-selected…custom coordinated…adopted by consumer…goal of a designer (many users of the system)], 0100-0115 [design advisor…buyer…seller…customers (various users with various roles)]).
As per claim 13, Bowsher discloses the building component project management system of claim 12, wherein the user identification system configures the data that is part of the view rendered by the image generation system according to the identified user role (¶¶ 0010-0033 [designer…owners], 
As per claim 16, Bowsher discloses the building component project management system of claim 1, further comprising a dimension measuring system configured to measure dimensions in the surrounding physical environment (¶¶ 0100-0115, 0135-0139 [size…measuring height and width, etc.,… Measurements…taken of environments that these objects will be used in, for example, a room in a home, office, commercial or industrial space…measurement of these spaces…measured points…scale]).
As per claim 17, Bowsher discloses the building component project management system of claim 16, wherein the system is configured to record and store measured dimensions of the surrounding physical environment in the database (¶¶ 0020-0025, 0043-0044, 0066-0070, 0100-0115, 0130-0133).
As per claim 19, Bowsher discloses the building component project management system of claim 1, the building component comprising a fenestration unit (Note: claim is directed to data labels and non-functional descriptive material (no technical purpose to the data and the system would operate the same regardless of the data label/name) and data labels are not patentable subject matter; also “fenestration” means an openings in a building (perforations or transparent etc., - possible with light/air can come through etc.,) – windows, doors, skylights, installation, etc., and Bowsher discloses this at ¶¶ 0006, 0013-0015, 0032-0040, 0076-0080, 0131-0138 [windows, skylights, etc.,]).
As per claim 20, Bowsher discloses the building component project management system of claim 1, the building component comprising a window (Note: claim is directed to data labels and non-functional descriptive material (no technical purpose to the data and the system would operate the same regardless of the data label/name) and data labels are not patentable subject matter; and Bowsher states windows in ¶¶ 0006 [window], 0013, 0032 [room…window], 0076, 0131; claim 4).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Billman et al., (US 2014/0257862): Discusses using a mobile computing device and sensors, a user can obtain videos, photos, images with enhanced data, and/or other sensor measurements from the vicinity of the property.  Further states that a mobile computing device having a camera can be provided with a mobile application.  The mobile application can provide an augmented view or augmented reality that can show a proper distance from the home to plants and objects.
Gaos (US 2003/0046689): Provides an easy to use virtual reality environment that takes advantage of existing technologies and global communications networks. With worldwide access, customers from geographically diverse locations will have different requirements on available product sets when interacting with the same Web site.  Different users will also have different interaction parameters with respect to the level of product detail that they require.
Nielsen et al., (US 8,626,571): Discloses an improved locate request including image data (and optionally non-image data/information associated with the image data) is electronically created (e.g., by a requesting party, such as an excavator, property owner, facility owner, regulatory authority, damage investigator, etc.), in which one or more dig areas at a work site are identified by one or more dig area indicators superimposed on an image of the work site, so as to create a marked-up image.  Such a request may form the basis of a locate request ticket to be forwarded to one or more parties that may have underground facilities in an area surrounding the work site (e.g., via a one-call center polygon map process as discussed above), in which the locate 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683